                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRIAN H. ROBB, et al.,                              Case No. 16-cv-00151-SI
                                   8                    Plaintiffs,
                                                                                             ORDER SETTING DEADLINE FOR
                                   9             v.                                          OPPOSITION TO MOTION FOR
                                                                                             DISTRIBUTION OF CLASS
                                  10     FITBIT INC., et al.,                                SETTLEMENT FUNDS
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On April 29, 2019, class counsel in this securities litigation filed a motion for distribution of

                                  14   the class settlement funds. Docket No. 250. The Court has received no opposition to the motion to

                                  15   date, and class counsel represents in its papers that the motion is unopposed. The Court hereby

                                  16   notifies the parties and the class that if no opposition to the motion is filed by May 10, 2019, then

                                  17   the Court will deem the matter submitted on the papers and will issue its ruling without further

                                  18   hearing. In other words, any opposition to the motion for distribution of the class settlement

                                  19   funds must be filed by May 10, 2019.

                                  20          Class counsel shall have a copy this Order posted to the settlement website as soon as

                                  21   practicable.

                                  22

                                  23          IT IS SO ORDERED.

                                  24   Dated: May 3, 2019

                                  25                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  26                                                    United States District Judge
                                  27

                                  28
